Per Curiam,
A careful consideration of this record discloses no error in the decree of July 21,1896, or in the proceedings leading up thereto. The action of the court below in dissolving the preliminary injunction and dismissing the bill at the plaintiff’s costs is so fully vindicated in the clear and convincing opinion of the learned president of the 47th judicial district, who specially presided at the hearing, that nothing need be added thereto.
Decree affirmed and appeal dismissed at plaintiffs’ costs.